Citation Nr: 1535694	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  09-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation for limited flexion of the right hip in excess of 10 percent prior to February 14, 2013 and in excess of 30 percent from February 14, 2013 to November 3, 2014.
 
2. Entitlement to an initial evaluation for limited abduction of the right hip in excess of 20 percent from February 14, 2013 to November 3, 2014.
 
3. Entitlement to an initial compensable evaluation for limited extension of the right hip from February 14, 2013 to November 3, 2014.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 2004 to January 2008.
 
This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veterans Benefits Management System (VBMS) reflects that the Veteran has since moved to Hawaii.
 
In December 2012, the Board remanded this case for further development.  Thereafter in November 2014, the Veteran underwent a total right hip replacement.  In January 2015, VA issued a rating decision assigning a temporary 100 percent evaluation from November 3, 2014, the date of surgery, to December 31, 2015.  That rating decision also proposes to reduce that evaluation to 30 percent effective January 1, 2016, but as of the date of this remand, that proposal has not been formally implemented.  Hence, the Board does not currently have jurisdiction over any rating issues concerning the Veteran's right hip disability on or after November 3, 2014.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Pursuant to the Board's December 2012 remand instructions, VA arranged an examination by a physician in February 2013.  The physician diagnosed the appellant with a right hip acetabular impingement status post arthroplasty.  Part of the examiner's report indicates that right hip abduction was lost beyond 10 degrees.  When motion of a hip or thigh is lost beyond 10 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2014) authorizes a 20 percent evaluation.  The final page of the February 2013 examination report, however, provides a second, inconsistent, measurement for right hip abduction, i.e., it indicates right hip abduction from 0 to 20 degrees.  Hence, it is necessary to remand the case to seek clarification on this point from the February 2013 examiner.
 
The February 2013 VA examiner asked the Veteran about functional impairment during periods of time when his symptoms are at their most prevalent ("flare-ups") due to pain, weakness, premature or excess fatigability and incoordination.  The Veteran said that he experienced flare-ups approximately three times per week, with each flare-up lasting about one day.  During flare-ups, the Veteran reported that his pain was 8/10.  At other times, pain was at least 2/10, but as of late pain was more frequently 8/10.  In her report, the examiner wrote that the Veteran experienced functional loss due to pain, but she did not attempt to estimate the degree of limitation during a flare-up in terms of additional degrees of range of motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The examiner did not indicate whether or not the Veteran was experiencing a flare-up during the range of motion tests described in her report.  On remand, the AOJ should seek an addendum report from the February 2013 examiner, indicating whether or not the Veteran was experiencing one of his flare-ups at the time of her examination of the appellant.  If not, the examiner must address whether pain could significantly limit the appellant's functional ability during flare-ups or when the hip is used repeatedly over a period of time.  The examiner is to estimate the degree of any additional limitation due to pain in terms of additional degrees of loss of motion.  
 
Finally, the February 2013 VA examination report describes the Veteran's reports of pain and his constant need for assistive devices, specifically, a wheelchair and cane.  Shortly before the examination, the Veteran had surgery to remove a tumor from his left hip, a condition for which VA has denied the Veteran's claim for service connection.  The addendum opinion should clarify, if possible, the extent to which the Veteran's pain and reliance on assistive devices was the result of his service-connected right hip disability or the result of his left hip surgery.  If the examiner cannot separate the effects of each disability from the other with respect to the appellant's need for an assistive device, she should make that clear.

Accordingly, the case is REMANDED for the following action:
 
1.  Provide the VA physician who examined the Veteran in February 2013 access to the appellant's claims folder, VBMS file and Virtual VA file.  The examiner is to review in particular the range of motion findings with regard to the Veteran's hips.  After her review of the evidence the examiner should prepare an addendum to offering an opinion addressing the degree of any additional limitation of motion that would be caused by the flare-ups that were described by the Veteran.  The examiner is advised that the United States Court of Appeals for Veterans Claims has instructed VA that such a determination should be requested and made in cases involving additional limitation caused by flare-ups notwithstanding the lack of actual observance of the Veteran during flare-ups.
 
The addendum opinion should also clarify the Veteran's right hip abduction in February 2013.  The report should discuss the statement in the "Initial Range of Motion Measurements" section of the report indicating that abduction is "lost beyond 10 degrees," and the arguably contradictory statement on the final page of the report indicating right hip abduction was from 0 to 20 degrees.
 
Finally, the addendum should clarify and distinguish the extent to which the pain, limited motion and reliance on assistive devices described in the February 2013 examination report was due to the Veteran's service connected right hip acetabular impingement status post arthroplasty, versus that due to the Veteran's January 2013 left hip surgery.  
 
If the examiner determines that any of the requested opinions cannot be rendered without resorting to speculation, she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
2. The AOJ must ensure that the above opinion is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. Thereafter, the RO/AMC must readjudicate the claims for entitlement to higher ratings for limited flexion, abduction and extension of the right hip.  If any claim remains denied, a supplemental statement of the case must be issued, and the Veteran and his representative offered an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

